Citation Nr: 0005741	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for melanoma of the 
right eye with liver metastasis on a non-Agent Orange basis, 
to include as due to exposure to radiation, for accrued 
benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death on a non-Agent Orange basis, to include as 
due to exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952, from December 1952 to November 1956, from January 1957 
to January 1963, and from February 1963 to June 1971.  He 
died in April 1989 from liver failure due to melanoma of the 
right eye.  The appellant is the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board most recently remanded the case in 
January 1997 for further development.  The case was returned 
to the Board in July 1999.


REMAND

At the time of the veteran's death, service connection was in 
effect for no disability.  However, claims were pending for 
service connection for cancer of the liver and melanoma of 
the right eye.  The veteran contended that his cancer was due 
to exposure to radiation and he noted that he worked on ships 
with atomic weapons.  The appellant contends that the 
veteran's cancer was the direct result of his exposure to 
Agent Orange and to radiation while aboard Navy ships.

In May 1996, the RO denied service connection for the cause 
of the veteran's death due to Agent Orange exposure and 
entitlement to accrued benefits based upon service connection 
for melanoma of the right eye with liver metastasis due to 
Agent Orange exposure.  In a letter to the appellant dated in 
May 1997, the RO informed her that she needed to complete and 
return a VA Form 9 if she wanted to perfect her appeal with 
regard to those two issues.  She did not complete an appeal 
of those two issues and they are not before the Board at this 
time.

As noted above, the veteran contended that his melanoma of 
the right eye with liver metastasis was due to exposure to 
radiation during service.  The evidence of record indicates 
that, in February 1989, in developing the veteran's claim, 
the RO requested a DD Form 1141, Radiation Exposure, document 
from the Navy.  It appears that no response was received.  
The RO should make another request for such a record.

The Board notes that during the pendency of this appeal, 
effective September 24, 1998, 38 C.F.R. § 3.311(b)(2) was 
amended to add prostate cancer and "any other cancer" to 
the list of radiogenic diseases.  63 Fed. Reg. 50,993-50,995 
(1998).  Therefore, the veteran's fatal melanoma qualifies as 
a radiogenic disease under this regulation.

In all cases in which it is established that a radiogenic 
disease first became manifest after service and after any 
applicable presumptive period, and it is contended that the 
disease resulted from exposure to ionizing radiation in 
service, an estimate will be made as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1), 
(b)(2), (b)(4) (1999).  The evidence of record shows that the 
RO has not taken the appropriate action to obtain an estimate 
as to the radiation dose or doses to which the veteran was 
exposed in service.

In addition, the evidence of record does not contain the 
veteran's service personnel records.  Such records may assist 
in determining whether the veteran was exposed to radiation 
during service and should be requested and forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate.  38 C.F.R. 
§ 3.311(a)(2)(iii).

The Board notes that in the most recent Supplemental 
Statement of the Case (SSOC), dated in May 1999, the RO 
denied the issues of entitlement to service connection for 
melanoma of the right eye with liver metastasis for accrued 
benefits purposes, and entitlement to service connection for 
the cause of the veteran's death due to liver failure due to 
melanoma on the basis that no new and material evidence had 
been submitted to reopen the claim.  However, only the Agent 
Orange claims have been finally adjudicated.  The appellant's 
claims for entitlement to service connection for melanoma of 
the right eye with liver metastasis on a non-Agent Orange 
basis for accrued benefits purposes and entitlement to 
service connection for the cause of the veteran's death on a 
non-Agent Orange basis are still pending.  Accordingly, in 
regard to those issues, the appellant need not submit new and 
material evidence to reopen the claims.

Finally, the Board notes that in a statement dated in April 
1997, in response to a letter from the RO dated in January 
1997, the appellant clarified that she was claiming benefits 
under the provisions of 38 U.S.C.A. § 1151.  In the January 
1997 remand, the Board requested that if the appellant was 
claiming such benefits, the RO should undertake any indicated 
development and adjudicate that claim.  The evidence of 
record before the Board at this time does not show that the 
RO has addressed this raised claim.  It should do so.

In view of the above, the Board must request additional 
development of the issues currently on appeal to ensure 
compliance with the regulatory procedures applicable to the 
appellant's claims.  Accordingly, the case is REMANDED to the 
RO for the following:

1.  The RO should request that the 
Surgeon General of the Navy and the Naval 
Dosimetry Center provide radiation dose 
information for the veteran that 
specifically takes into account his 
allegation that he was exposed to 
radiation on board ships with atomic 
weapons.  The request for information 
from the Naval Dosimetry Center should be 
addressed to Officer-in-Charge, Naval 
Dosimetry Center, Navy Environmental 
Health Center Detachment, Bethesda, 
Maryland  20889-5614.  In addition, the 
RO should request a DD Form 1141 from the 
Navy and the veteran's service personnel 
file (201 file) from the National 
Personnel Records Center.  

2.  Any information obtained from the 
above sources, along with any other 
available records, should be forwarded to 
the VA Under Secretary for Health for 
preparation of a radiation dose estimate 
for the veteran, to the extent feasible, 
based on available methodologies.  See 
38 C.F.R. § 3.311(a)(2)(iii).

3.  Then, if it is determined that the 
veteran was exposed to ionizing radiation 
in service, the RO should proceed with 
further action in accordance with 
38 C.F.R. § 3.311.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and is responsive to the 
Board's directives and if not, the RO 
should implement corrective procedures.  
See Stegall v West, 11 Vet. App. 268 
(1998).

5.  After undertaking the above requested 
development and any other development 
required, the RO should readjudicate the 
issues on appeal.

6.  With regard to the appellant's raised 
claim of entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151, the 
RO should undertake any indicated 
development and adjudicate that claim.

7.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
SSOC for all issues in appellate status.  
The RO should advise the appellant of the 
specific requirements to perfect an 
appeal as to any new issues addressed in 
the SSOC.  The appellant and her 
representative should be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the appellant until she is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


